      Case 4:21-mc-01300 Document 1 Filed on 05/28/21 in TXSD Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 FEDERAL TRADE COMMISSION,                                Case No. ____________

        Petitioner,                                       PETITION TO ENFORCE CIVIL
                                                          INVESTIGATIVE DEMAND
        v.

 NETLATITUDE, INC.,

        Respondent.


       1.      Petitioner Federal Trade Commission (“FTC” or “the Commission”) brings this

action to enforce a civil investigative demand (CID) issued to Respondent Netlatitude, Inc.

(“Respondent” or “Netlatitude”), pursuant to Section 20 of the FTC Act, 15 U.S.C. § 57b-1.

       2.      In support of its petition, the FTC simultaneously submits its Memorandum of

Law in Support of Petition to Enforce Civil Investigative Demand along with the Declaration of

Miles D. Freeman in Support of Petition to Enforce Civil Investigative Demand (“Freeman

Decl.”) and exhibits thereto (“Pet. Ex.”).

                                  JURISDICTION & VENUE

       3.      This Court has subject matter jurisdiction to enforce the FTC’s CID. 15 U.S.C.

§ 57b-1(e), (h); 28 U.S.C. §§ 1331, 1337(a), 1345.

       4.      This Court has personal jurisdiction over Respondent and venue is proper in this

District because Respondent is found, resides or transacts business in this district. 15 U.S.C.

§ 57b-1(e); 28 U.S.C. § 1391.




                                                1
      Case 4:21-mc-01300 Document 1 Filed on 05/28/21 in TXSD Page 2 of 5




                                          THE PARTIES

       5.      Petitioner FTC is an independent agency of the United States Government created

by statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5 of the FTC Act, 15 U.S.C.

§ 45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce, and the

Telemarketing Sales Rule, 16 C.F.R. § 310, which prohibits deceptive and abusive telemarketing

practices.

       6.      The FTC is authorized to issue process (including CIDs) requesting materials,

answers to interrogatories, and sworn testimony in an investigation to determine if any natural

person, partnership, corporation, association, or other legal entity is or has been engaged in

unfair or deceptive acts or practices in or affecting commerce. 15 U.S.C. § 57b-1(c). The FTC

is also authorized to investigate and to initiate proceedings to prohibit such activities where

appropriate. 15 U.S.C. §§ 46(a), 53(b).

       7.      Respondent Netlatitude, Inc. is a Texas corporation with its registered office

address at 11917 Knippwood Lane, Houston, TX 77024. See Pet. Ex. 4.

                            THE FTC’S INVESTIGATION & CID

       8.      On April 1, 2016, the FTC issued a Resolution Directing Use of Compulsory

Process in a Nonpublic Investigation of Telemarketers, Sellers, Suppliers, or Others (“the

Resolution”). The purpose of the investigations authorized by the Resolution are:

               To determine whether unnamed telemarketers, sellers, or others
               assisting them have engaged or are engaging in: (1) unfair or
               deceptive acts or practices in or affecting commerce in violation of
               Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45 (as
               amended; and/or (2) deceptive or abusive telemarketing acts or
               practices in violation of the Commission’s Telemarketing Sales
               Rule, 16 C.F.R. pt 310 (as amended), including but not limited to
               the provision of substantial assistance or support – such as mailing
               lists, scripts, merchant accounts, and other information, products,

                                                  2
      Case 4:21-mc-01300 Document 1 Filed on 05/28/21 in TXSD Page 3 of 5




               or services – to telemarketers engaged in unlawful practices. The
               investigation is also to determine whether Commission action to
               obtain monetary relief would be in the public interest.

Pet. Ex. 1.

       9.      Netlatitude provides Voice over Internet Protocol (VoIP) telephone services

which allow callers to place telephone calls over the Internet instead of via a traditional

telephone line connection. On January 8, 2021, the FTC, pursuant to the Resolution, issued a

CID to Netlatitude seeking documents and information regarding potentially illegal

telemarketing calls made to consumers using Netlatitude’s VoIP services and Netlatitude’s

efforts to ensure compliance with the Telemarketing Sales Rule. See Pet. Ex. 2.

       10.     The FTC served the CID on Netlatitude by delivering it to Netlatitude’s registered

agent, Edward Gertner, at the addresses provided by Netlatitude in its filings with the Texas

Secretary of State and by delivering the CID to several other addresses registered by or

associated with Netlatitude and its President, Kurt Hannigan. See Pet. Exs. 4 & 8.

       11.     Netlatitude was required to respond to the CID by February 8, 2021 but failed to

do so. Pet. Ex. 2 at 4; Freeman Decl. at ¶¶ 7, 11. On February 19, the FTC emailed

Netlatitude’s President, Kurt Hannigan, at an email address that Netlatitude had provided to

another VoIP services provider and a telecommunications trade association and provided him

with an electronic copy of the CID. See Pet. Ex. 6. The email was successfully transmitted but

Mr. Hannigan did not respond. Freeman Decl. at ¶ 8. FTC staff also attempted to call

Netlatitude’s offices to inquire regarding the CID but was unsuccessful in reaching anyone.

Freeman Decl. at ¶ 10.

       12.     To date, Netlatitude has failed to respond to the CID. Freeman Decl. at ¶ 11.



                                                  3
      Case 4:21-mc-01300 Document 1 Filed on 05/28/21 in TXSD Page 4 of 5




       13.     Netlatitude’s failure to comply with the CID has materially impeded the FTC’s

investigation. Id.

       14.     As set forth in greater detail in the attached Memorandum of Law, the CID is

within the statutory authority of the agency, complies with the requisite procedural requirements,

is reasonably relevant to the FTC’s investigation, and is not unreasonably broad or burdensome.

Therefore, the CID qualifies for judicial enforcement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff FTC, pursuant to 15 U.S.C. § 57b-1 and the Court’s own

equitable powers, respectfully requests that the Court:

       A.      Issue an order, substantially in the form attached, directing Netlatitude to comply

with the CID or to show cause why it should not be required to comply with the CID;

       B.      In the event that Netlatitutde does not comply with the CID, prompt determination

of this matter and entry of an order directing Netlatitutde to comply with the CID within 10 days

of entry of such order; and

       C.      Any other relief as this Court deems just and proper.




                                                 4
     Case 4:21-mc-01300 Document 1 Filed on 05/28/21 in TXSD Page 5 of 5




                                   Respectfully submitted,

                                   REILLY DOLAN
                                   Acting General Counsel
                                   MICHELE ARINGTON
                                   Assistant General Counsel for Litigation


Dated: May 28, 2021                 /s/ Miles D. Freeman
                                   James E. Elliott
                                   jelliott@ftc.gov
                                   Texas Bar Number 06557100
                                   S.D. Texas Number 14
                                   Federal Trade Commission
                                   Southwest Region
                                   1999 Bryan Street, Suite 2150
                                   Dallas, TX 75201
                                   Office: (214) 979-9373
                                   Fax: (214) 953-3079

                                   Miles D. Freeman, Attorney-in-Charge
                                   Pro hac vice motion pending
                                   mfreeman@ftc.gov
                                   California Bar Number 299302
                                   Federal Trade Commission
                                   Western Region Los Angeles
                                   10990 Wilshire Boulevard, Suite 400
                                   Los Angeles, CA 90024
                                   Office: (310) 824-4332
                                   Fax: (310) 824-4380

                                   Attorneys for Plaintiff Federal Trade Commission




                                      5
